Title: James Madison to John Hartwell Cocke, 5 September 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Sepr. 5. 1827
                            
                        
                        
                        Your letter of Aug. 29. happened not to reach me in time to be answered by the last mail. The letters from Mr.
                            Short are very strong in favor of Docr. Jones. But as it is more impor[tant] that the best, than that the
                            earliest choice be made, it seems proper not to preclude the consideration of Docr. Patterson at least, with respect to
                            whom I have not yet heard from Mr. Johnson. Would it be amiss for you to extend your correspondence with Mr. Short to the
                            case of this gentleman. It is quite probable if his qualifications be satisfactory, that Mr. S. can ascertain it. In the
                            meantime I hope you will be able to make known the contents of his letters, which I return, to Mr. Cabell & Mr.
                            Johnson, if not to others of our Colleagues. I inclose a letter from Mr. Brown which puts out of immediate prospect, the
                            gentleman once thought of for the University. I inclose also an offer of himself from Mr. Bruce of Winchester. I have
                            understood that he is personally esteemed, & has the reputation of a good scholar. But I have no knowledge of his
                            Scientific rank, and should not infer from his sphere of Action that it can be equal to our standard. He is by birth
                            & education a Scotchman, but has been a number of years in this Country I understood from a late remark of
                            Mr. Bonnycastle that he had written to Mr. Barlow for information on the subject of a qualified Successor for the Chair of
                            Nat: Philosophy.
                        I learn from Docr Dunglison that he is satisfied with the Anatomic attainments of Docr. Johnson, and wishes
                            a sanction of his appointment to the Station of Demonstrator. The resolution of the Board on this subject took place when
                            the state of my health was such that my recollection does not decide whether a power for the purpose was or was not given
                            to the Executive Committee. If the former be the case, & you concur with me, Docr. D. may be informed at once that
                            his choice is approved.
                        We have had a large share of the late storm, tho’ it would seem from the printed accounts, that it is still
                            more severe further to the South. In very low situations the Tobo. was entirely destroyed by the flood; and in low
                            & flat situations, much injured by excessive & stagnant moisture. I have suffered very sensibly in both
                            respects; and I find that the ripe Tobo when brought to the scaffold is more ragged in consequence of the wind than was
                            supposed. The Tobo. yet to ripen will probably turn out the best. The corn is universally blown down. With great esteem
                            & regard
                        
                            
                                James Madison
                            
                        
                    You will have noticed the appointment of Mr. Long to the London University & made your inferences. I
                            hope he will at least be content to remain with us during the stipulated period.